*561The facts are stated in the opinion of the court, delivered by

Martin, J.

The plaintiffs are appellants from a decree, by which the executor was allowed to retain a sum of one thousand one hundred and forty-one dollars and forty-five cents, which he alleged he was bound to pay into the treasury for the tax of ten per centum on property, inherited by aliens not residing in the United States, by the act of the twenty-fifth of March, 1828, repealed by that of the eighteenth of March, 1830.
It was not denied that the plaintiffs are aliens, residents out of the United States, nor that the succession of their ancestors was opened, nor that the defendant’s administration took place after the first act, and before the second ; but it was considered that the repeal of the acts laying the tax, before it was paid into the treasury, relieved the plaintiffs from its burden. The Court of Probates thought it did not, and gave judgment against the plaintiffs.
The question was decided in the same manner by this tribunal a few months ago. We held then the rights acquired by the state to the tax was not divested by the repealing acts. With this decision we have not seen any reason to be dissatisfied, and it must regulate the present case. Arnaud’s Heirs vs. Holland, decided in February term last.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Probate Court be affirmed, with costs.